135 Ga. App. 216 (1975)
217 S.E.2d 192
INTERNATIONAL INSURANCE COMPANY et al.
v.
WHITFIELD.
50562.
Court of Appeals of Georgia.
Argued May 7, 1975.
Decided June 19, 1975.
Swift, Currie, McGhee & Hiers, Charles L. Drew, Arthur H. Glaser, for appellant.
Chance, Maddox & Jones, Ronald F. Chance, for appellee.
CLARK, Judge.
In this workmen's compensation case, the employer and carrier appealed directly to the superior court from the award of the deputy director. Upon affirmance of the award they brought this appeal.
The principal issue is whether the evidence supports the deputy director's finding that claimant's change of condition was the proximate result of an employment *217 injury. Appellants contend claimant's change of condition was the result of an intervening cause  an injury which claimant sustained while descending the steps at his home. But the deputy director concluded that "On March 22, 1974, the claimant underwent a change in condition from that previously stipulated... and on said March 22, 1974, claimant again became totally disabled as the proximate result of the on-the-job injury which he sustained on May 9, 1973..."
1. Claimant's attending physician deposed that the "intervening injury" to claimant was a participating cause in claimant's change of condition. But he also unequivocally testified that the change of condition was ultimately related to claimant's employment injury. Under the "any evidence rule" we deem this physician's testimony sufficient to support the deputy director's award. See Argonaut Insurance Co. v. Goldman, 126 Ga. App. 176 (190 SE2d 152).
2. Whether or not claimant was successfully impeached was a question addressed to the finder of fact. Code § 114-710; Hardware Mutual Casualty Co. v. Mullis, 75 Ga. App. 233, 236 (2) (43 SE2d 122).
3. The superior court correctly affirmed the award of the deputy director.
Judgment affirmed. Pannell, P. J., and Quillian, J., concur.